IN THE UNITED STATES COURT OF APPEALS

           FOR THE FIFTH CIRCUIT
                     _______________

                       m 00-51213
                     _______________



                     IN THE MATTER OF:
                  DONALD E. GHIDONI,

                                                 Debtor.


                  DONALD E. GHIDONI,

                                                 Appellant,

                          VERSUS


               HILL COUNTRY S.A., LTD.,
                            AND
                  JOHNNY W. THOMAS,
  CHAPTER 7 TRUSTEE FOR THE ESTATE OF DONALD E. GHIDONI,

                                                 Appellee.


               _________________________

         Appeal from the United States District Court
              for the Western District of Texas
                      (SA-00-CV-815)
               _________________________


                        June 8, 2001
Before SMITH, DUHÉ, and WIENER,
  Circuit Judges.

PER CURIAM:*

   The debtor, Donald Ghidoni, appeals the
district court’s affirmance of the bankruptcy
court’s entry of summary judgment denying
what amounts to a collateral attack on a state
court judgment. We have examined the briefs
and applicable law and pertinent portions of
the record and have heard the arguments of
counsel.

   We conclude that the state court judgment
was not void and was, at most, only voidable.
Any problems with that judgment should have
been corrected on direct appeal within the
state court system.

   Ghidoni’s continuing efforts in federal court
are barred by the doctrine of res judicata. The
judgment of the district court, accordingly, is
AFFIRMED.




        *
          Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be published
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                                        2